DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
Claim 9 has been canceled.  New claims 14-17 were added.  Claims 1-8 and 10-17 are presented for examination. 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.	
Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiu (US 10,152,695).  

 	Regarding claim 1, a computer-implemented system comprising: a non-transitory computer-readable storage device having instructions stored thereon; and at least one processor coupled to the non-transitory computer-readable storage device to execute said instructions and perform operations (Fig. 9, col. 16, line 42 to col. 17, line 11, a server performs the operations of invention; col. 4, line 33 to col. 5, line 8 describes memory with program instructions) comprising:
 	a) receiving, from a user interface, a request for media generation (col. 16, lines 42-67, the client can submit a job post using a client device, which inherently has a user interface for receiving client input; col. 7, lines 52-62; col. 10, lines 18-28, for example, the client may be seeking a graphic designer, web developer i.e., to generate media);
 	b) determining a plurality of content creators based on the request for media generation (col. 16, line 64 to col. 17, line 4, the system determines interested contractors who may be relevant to the job post),
 	wherein the request for media generation is associated with a content score based on content performance data (a “content score” can be understood as a score that relates to any content; “content performance data” can be understood as data that relates to any content or performance; col. 14, lines 2-19, 54-67, 40-54. when a client submits a job post, it causes the generation of associated rank scores for each of multiple possible contractors; the job post/client request is further associated with a ranking of the scores and a top score; each rank score can be understood as indicating the quality of a reply or content responsive to the job post i.e., the score helps the system identify and provide content identifying the best contractor responsive to the client request; col. 14, lines 54-67, each rank score is calculated from multiple factor scores, which are associated with a wide variety of factors e.g., feedback, location, skills, award ratio, online community participation, etc.; any of the above scores can be understood as a “content score”; any of the above factors and their supporting data can be understood as “content performance data”; see also col. 15, lines 8-29, which describes weights/scores being applied to factors), 
 	wherein the content performance data comprises at least one of an engagements indication, an engagement rate indication, a number of people reached with the content, a number of likes, or a number of comments (“engagements indication” can be any data that indicates something and that relates to engaging with something; the above factors, factor scores and other data relate, at least, to engaging a client, a job posting, or some other entity; for example, the rank score is based on an online community factor score and factor, which relates to a candidate’s engagement with the online community e.g., see col. 14, lines 54-59);
 	c) training a machine learning algorithm using the plurality of content creators (col. 15, lines 17-21, factor weights for contractors can be tuned based on any user’s behavior; col. 18, lines 64-67, a client’s selection among the contractor options is fed back into the recommendation system; col. 14, lines 8-16; col. 11, lines 29-37, the recommendation engine uses machine learning; col. 8, line 59 to col. 9, line 48, actions by any customer or contractor are used to tune the machine learning algorithm);
 	d) assigning weights to a predictor variable of the machine learning algorithm (“predictor variable” can be understood as any variable/weight used in a ML/recommendation engine; for example, col. 2, lines 49-67, factors are used to assess contractor options; a weight is associated with each factor i.e., the claimed “weight”; each weight can be tuned, meaning the weight is unrefined at least in the sense that it may not have been tuned again; the system describes a variety of other weights/scores e.g., see col. 9, lines 30-38; col. 2, lines 15-27; see also col. 9, lines 32-53, which describes weights that can be assigned to every action);
 	e) processing the request for media generation through the machine learning algorithm to determine a plurality of recommended options, the recommended options comprising one or more of the plurality of content creators (col. 16, line 64 to col. 17, line 4, the system determines interested contractors who may be relevant to the job post; col. 11, lines 29-47, the system uses the machine learning algorithm to present candidates; see also Fig. 8, col. 14, lines 40-53, candidates can be presented in a ranked manner);
 	f) providing the recommended options to the user interface (Fig. 10, col. 17, lines 12-35, the list of contractor candidates can be presented on an interface);
 	g) receiving, from the user interface, a data set comprising selections of the one or more of the plurality of content creators (col. 17, lines 36-53, the interface provides buttons allowing contact with a particular contractor; Fig. 9, col. 16, lines 41-44, the client device is used to access the service, inherently such access is through an interface);
 	h) adjusting the predictor variable of the machine learning algorithm based on the selections of the one or more of the plurality of content creators (col. 18, lines 64-67, the user’s selection of a candidate is received and fed back into the mapping engine; col. 2, lines 49-60, each factor weight may be tuned based on user/client behavior and the machine learning engine; col. 9, lines 32-53, every action by a user can be assigned a weight to inform the machine learning algorithm; that is, the set of weights used to inform the recommendation can be expanded to include action-based weights; see also claim 3, factor values for a contractor can be changed over time; see also col. 8, line 59 to col. 9, line 3, the types of actions that the system tracks includes which candidates the user selects or ignores);
 	i) feeding back the data set and the request for media generation through the machine learning algorithm (col. 18, lines 64-67, the user’s selection of a candidate is received and fed back into the mapping engine; col. 2, lines 49-60, each factor weight may be tuned based on user behavior and the machine learning engine; col. 9, lines 32-53, every action by a user can be assigned a weight to inform the machine learning algorithm; that is, these weights are added to other weights, which are used collectively to make the predictions).

 	Regarding claim 2, Chiu teaches the invention as claimed in claim 1.  Chiu also teaches 
wherein the request for media generation is a request for the generation of any form of a campaign media (col. 16, lines 42-67, the client can submit a job post; col. 7, lines 52-62; col. 10, lines 18-28, for example, the client may be seeking a graphic designer, web developer i.e., to generate media; the graphics designs or web code generated by the job could be used for a marketing or advertisement campaign; note that the “for” clause represents an intended use, and thus the subject matter of the clause is not required for the claim).

 	Regarding claim 3, Chiu teaches the invention as claimed in claim 1.  Chiu also teaches wherein the request for media generation comprises one or more of the following: a description of the media, an interest which the media intends to target, a demographic which the media intends to target, and a required content type (col. 16, lines 56-61, the user can submit a job post with any important factors; col. 17, lines 12-18, the job post can indicate the type of media that is of interest e.g., “Website for Danny’s Donuts”; see also col. 7, lines 14-16, a customer can specify that he is looking for a PHP developer i.e., describe a type of media to be generated or that is required) 

 	Regarding claim 4, Chiu teaches the invention as claimed in claim 1.  Chiu also teaches 
wherein each of the plurality of content creators are associated with a content creator data comprising one or more of a creator score and an interest graph (col. 2, lines 21-38, a variety of scores are associated with each contractor candidate, including a rank score and factor scores; col. 2, lines 49-67, factors are used to assess contractor options; a weight is associated to each factor; each weight can be tuned, meaning the weight is unrefined at least in the sense that it may not have been tuned again; the system describes a variety of other weights/scores e.g., see col. 9, lines 30-38; col. 2, lines 15-27; see also col. 9, lines 32-53, which describes weights that can be assigned to every action).
 	
 	Regarding claim 5, Chiu teaches the invention as claimed in claim 4.  Chiu also teaches 
wherein the creator score comprises one or more of the following: a content score, an internal creator score, an external creator score, creator social metrics and a reliability score (see remarks in connection with claim 4; also, each of the above scores and weights are internal to the system, or external relative to the user).

 	Regarding claim 6, Chiu teaches the invention as claimed in claim 4.  Chiu also teaches wherein the interest graph comprises one or more of the following: crowd sourced interest mapping and internal interest mapping (due to the use of a Markush group in claim 4, the subject matter of this claim is not required).

 	Regarding claim 7, Chiu teaches the invention as claimed in claim 4.  Chiu also teaches wherein the predictor variables comprise weights associated with the content creator data (“predictor variable” can be understood as any variable/weight used in a ML/recommendation engine; for example, col. 2, lines 49-67, factors are used to assess contractor options; a weight is associated with each factor i.e., the claimed “weight”; each weight can be tuned, meaning the weight is unrefined at least in the sense that it may not have been tuned again; the system describes a variety of other weights/scores e.g., see col. 9, lines 30-38; col. 2, lines 15-27; see also col. 9, lines 32-53, which describes weights that can be assigned to every action).

 	Regarding claim 8, Chiu teaches the invention as claimed in claim 5.  Chiu also teaches 
wherein the predictor variables comprise weights associated with the content creator data (“predictor variable” can be understood as any variable/weight used in a ML/recommendation engine; for example, col. 2, lines 49-67, factors are used to assess contractor options; a weight is associated with each factor i.e., the claimed “weight”; each weight can be tuned, meaning the weight is unrefined at least in the sense that it may not have been tuned again; the system describes a variety of other weights/scores e.g., see col. 9, lines 30-38; col. 2, lines 15-27; see also col. 9, lines 32-53, which describes weights that can be assigned to every action).

 	Regarding claim 10, Chiu teaches the invention as claimed in claim 1.  Chiu also teaches wherein the content score is further based on an internal content rating from at least one internal content creator user (col. 2, lines 49-52, a user/client, who is involved in creating content/work by hiring a contractor, can tune or select a weight for a particular factor i.e., an internal content rating), 
 	an external content rating from at least one external brand user (col. 2, lines 49-65; col. 5, lines 45-48, a client may provide feedback on the work of a candidate; such feedback can be assigned a factor score i.e., external content rating; see also Fig. 10, col. 18, lines 19-24, which notes that a feedback rating e.g., stars, can be used to determine the suitability of a candidate for a job; such clients interact with candidates with brands/names e.g., see Fig. 10) and 
 	a content performance data rating based on the content performance data (col. 2, line 15 to col. 3, line 13, the system uses rank scores, factor scores and weights, which are all based on underlying data i.e., content performance data).

 	Regarding claim 11, Chiu teaches the invention as claimed in claim 9.  Chiu also teaches wherein the predictor variables comprise weights associated with the content score (“predictor variable” can be understood as any variable/weight used in a ML/recommendation engine; for example, col. 2, lines 49-67, factors are used to assess contractor options; a weight is associated with each factor i.e., the claimed “weight”; each weight can be tuned, meaning the weight is unrefined at least in the sense that it may not have been tuned again; the system describes a variety of other weights/scores e.g., see col. 9, lines 30-38; col. 2, lines 15-27; see also col. 9, lines 32-53, which describes weights that can be assigned to every action).

 	Regarding claim 12, Chiu teaches the invention as claimed in claim 1.  Chiu also teaches 
wherein the machine learning algorithm is supervised (col. 5, lines 21-25, the system implements a machine learning algorithm to provide matches to a client; the provided matches are supervised in various ways by users or controlled based on user input e.g., see col. 6, lines 7-11; col. 2, lines 49-53; col. 6, lines 44-47; col. 9, lines 30-47).

 	Regarding claim 13, Chiu teaches the invention as claimed in claim 4.  Chiu also teaches wherein the creator score comprises creator social metrics (col. 2, lines 21-38, a variety of scores are associated with each contractor candidate, including a rank score and factor scores; col. 2, lines 49-67, factors are used to assess contractor options; a weight is associated to each factor; the system describes a variety of other weights/scores e.g., see col. 9, lines 30-38; col. 2, lines 15-27; see also col. 9, lines 32-53, which describes weights that can be assigned to every action; for example, as noted in col. 12, lines 60-63; col. 14, lines 54-59, a weight and a score can be associated with each of various factor scores, which can be determined through participation in online communities i.e., social metrics; a factor score can, for example, represent feedback, which can be understood as another social metric).

	Regarding claim 14, Chiu teaches the invention as claimed in claim 1.  Chiu also teaches 
wherein the content score is further based on a content rating different from the content performance data (col. 2, line 15 to col. 3, line 13, the system uses rank scores, factor scores and weights; for example, the rank score is based in part on a factor score and weights, which in turn are different from the underlying data and corresponding factors).

 	Regarding claim 15, Chiu teaches the invention as claimed in claim 1.  Chiu also teaches wherein the request for media generation is associated with a creator score based on a content score rating based on the content score, an internal content rating from at least one internal content creator user, and an external creator rating from at least one external brand user (col. 2, line 15 to col. 3, line 13, for example, a rank score can be based on a weighted factor score, which in turn is based on a factor score; additionally, another factor score can indicate feedback from a customer e.g., see col. 2, lines 49-65; col. 5, lines 45-48).

 	Regarding claim 16, Chiu teaches the invention as claimed in claim 1.  Chiu also teaches 
wherein the request for media generation is associated with a creator score based on a content score rating based on the content score, an internal content rating from at least one internal content creator user, an external creator rating from at least one external brand user, and 
a reliability score based on creator performance data (col. 2, line 15 to col. 3, line 13, for example, a rank score can be based on a weighted factor score, which in turn is based on a factor score; additionally, another factor score can indicate feedback from a customer e.g., see col. 2, lines 49-65; col. 5, lines 45-48; a (weighted) factor score can be understood as a score that indicates how reliable that factor is in helping to determining the suitability of a candidate; each factor score is based on underlying data e.g., skills, online community contributions, feedback, etc., as noted in col. 14, lines 54-67; such data relates to a creator or something that creates something i.e., the client, the candidate, the system etc.).

 	Regarding claim 17, Chiu teaches the invention as claimed in claim 16.  Chiu also teaches wherein the creator performance data comprises at least one numerical scale measuring at least one of an adherence to guidelines, a timeliness of content creation, and a number of iterations to create approved content (col. 2, line 15 to col. 3, line 13, the system uses rank scores, factor scores and weights; in various ways, these can be understood as measuring adherence to guidelines; for example, a factor score follow a guideline i.e., the system predetermine a guide or purpose for the meaning of the factor score; also, a factor score for client feedback also measures adherence to a guideline i.e., how well a person performed their assigned job e.g., see col. 2, line 15 to col. 3, line 13; col. 2, lines 49-65; col. 5, line 45-48; note also that weights, rank and factor scores are revised i.e., go through one or more iterations; see col. 14, line 40 to col. 15, line 35, factors and weights can vary from job post to job post).

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claim 1.
 	Regarding independent claim 1, the Applicant alleges that Chiu does not teach the amended limitation of "wherein the request for media generation is associated with a content score based on content performance data wherein the content performance data comprises at least one of an engagements indication, an engagement rate indication, a number of people reached with the content, a number of likes, or a number of comments.”  
 	Examiner respectfully disagrees.  “Engagements indication” can be understood as any data that indicates something and that relates to engaging with something.  “Content performance data” can be understood as any data related to improving the performance of content i.e., the provision of a suitable candidate contractor to a client who has submitted a job post.  Chiu col. 14, line 6 to col. 15, line 35 describe a wide variety of rank scores, weights and factor scores.  Each rank score indicates the suitability of a candidate for a job posting, and is in turn based on weighted factor scores, where each factor score indicates the importance and strength of one of a wide variety of factors e.g., skills, feedback, online community participation, etc.   Any of the above weights or factor scores can be understood as an “engagements indication” i.e., they engage with a variety of entities, including the system, the factor, the client etc.  For example, different factor scores may pertain to online community participation and feedback from a former client.  Such factor scores thus can also be understood as engagements indications i.e., they indicate a level of engagement with a former client or with an online community e.g., see Chiu col. 2, lines 49-65; col. 5, line 45-48; col. 14, lines 54-59.  
 	Regarding dependent claim 10, Applicant further alleges that Chiu does not teach the amended limitation of “wherein the content score is further based on an internal content rating from at least one internal content creator user, an external content rating from at least one external brand user and a content performance data rating based on the content performance data.”  Examiner respectfully disagrees.  As noted above, Chiu teaches that its system for recommending candidates for a job posting can be based on a wide variety of scores/ratings e.g., ranks scores, weights and factor scores.  These scores/ratings appear to be able to the amended limitation is a variety of ways. For example, Chiu col. 2, lines 49-52 teaches that a rank score i.e., content score, can be based on a weight that can be tuned by a client for a particular factor i.e., internal content rating.  Such a client can be understood as an “internal content creator user,” at least because the client is involved in creating content i.e. weights, posting jobs, etc., hiring people to create content etc., and is internal to the job posting system described in Chiu.  Also, a factor score can indicate feedback on work performed by a candidate for a former client i.e., an external content rating.  See Chiu col. 2, lines 49-65; col. 5, lines 45-58; Fig. 10, col. 18, lines 19-24.  Such feedback can be understood as being from an “external brand user,” at least because the feedback is from clients who are working with contractors, who have brands for providing services e.g., see Fig. 10.  Any of the various weights and factor scores can also be understood as the claimed various weighted factor scores i.e., “content performance data rating.”  It should be noted that Chiu can be understood to read on the features of Fig. 10 in other ways as well.
	Applicant further alleges that claims 2-8 and 10-17 are allowable in view of their dependency on claim 1. Claims 2-8 and 10-17 are rejected as being taught by Chiu.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Guo (US 2019/0050813) teaches a machine-learning algorithm that calculates a score for each member of a service that predicts who an individual will respond to an employment inquiry e.g., see Guo Abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143